DETAILED ACTION
This is a first Office action on the merits to the application filed 04/22/2021. Claims 1-20 are pending. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/22/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 5, 15 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Niu et al. (US 2020/0014495), hereinafter “Niu”

Regarding claims 1, 15 and 19, Niu teaches:

receiving a message indicative of a block of frames that were sent to the receiver (Fig. 3, Step 330: Uplink data transmission from UE (transmitter) to eNB (receiver) [0033-0034])
determining that a particular frame associated with the block of frames was not received (Fig. 3, Step 340: eNB 132 processes (e.g. demodulate, decode, detect, etc.) the UL transmission…provide feedback to UE110 indicating whether the UL transmission has been successfully received/detected and/or demodulated, using any combination of such actions. [0034])
sending a feedback message to a transmitter with a bitmap indicating that the particular frame was not received by the receiver (Fig. 3, Step 350: eNB 132 sends to UE 110 HARQ feedback message, including a bitmap where bits indicate ACK or NACK for the UL transmission associated with that bit [0034]. Bit is “1” stands for ACK, indicating successful receipt and demodulation of that data frame associated with that bit; Bit is “0” stands for NACK, indicating failure of demodulating of that data frame. [0034]. See Fig. 4, example of HARQ feedback bitmap with NACK “0” for bit 3, indicating that the eNB failed to demodulate the UL transmission associated with frame 3.); and 
receiving the particular frame from the transmitter (Fig. 3 Step 370. Transmitter UE 110 retransmits UL data to the eNB, including the data indicated by the “0” in the bitmap [0037]).

Examiner Note: Examiner is interpreting failure to demodulate successfully to include failure to decode and/or failure to receive and/or failure to detect. Any single or combination of such failure would result in failure to demodulate successfully.

Particularly for claim 15, Niu teaches:
A transmitter (110 UE, Fig. 1) for wireless communication with a receiver (132 eNB, Fig. 1) in a wireless network (Fig. 1), the transmitter comprising: 
a memory (902b memory/storage, Fig. 9, [0055]); and 
a processor (902a, processor, Fig. 9, [0055]) coupled to the memory, the processor to perform or control performance of operations (902a coupled to 902b configured to execute instructions stored in 902b to enable various applications to run on the system [0055].)

Particularly for claim 19, Niu teaches:
A receiver (132 eNB, Fig. 1)) for wireless communication with a transmitter (110UE, Fig. 1) in a wireless network, the receiver comprising: 
a memory (902b memory/storage, Fig. 9, [0055]); and 
a processor (902a, processor, Fig. 9, [0055]) coupled to the memory, the processor to perform or control performance of operations (902a coupled to 902b configured to execute instructions stored in 902b to enable various applications to run on the system [0055].)

Regarding claim 2, Niu teaches:
the bitmap has fewer than 17 bits (Fig. 4, HARQ feedback bitmap in this embodiment has 8 bits [0034].)



Regarding claim 4, Niu teaches:
the particular frame is associated with a particular sequence number, the bitmap including the particular sequence number (Fig. 3, Step 350: eNB 132 sends to UE 110 HARQ feedback message, including a bitmap where bits indicate ACK or NACK for the UL transmission associated with that bit [0034]. See Fig. 4, example of HARQ feedback bitmap with NACK “0” for bit 3, indicating that the eNB failed to demodulate the UL transmission associated with frame 3.).

Regarding claim 5, Niu teaches:
determining the sequence number for the particular frame that was not received ((Fig. 3, Step 340



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 Claims 11, 12, 13, 14 and 17 are rejected under 35 U.S.C 103 as being unpatentable over Niu et al. (US 2020/0014495), hereinafter “Niu”, in view of Chen et al. (US 2020/0344007), hereinafter “Chen”.


Regarding claim 11, Niu does not teach:
the bitmap indicates a second frame that was not received by the receiver.  
However, Chen in a similar endeavor discloses a method for additional data frames that may fail to decode or demodulate successfully:
the bitmap indicates a second frame that was not received by the receiver ([0112]: The first HARQ feedback frame may include a first bitmap indicating one or more MPDUs that were not successfully decoded by the receiving device, may include a second bitmap indicating one or more codewords (data frames with parity bits, but still data frames [0110]) that were not successfully decoded, or may include both the first bitmap and the second bitmap.) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Chen into the method of Niu in order to extend the same process for identifying unsuccessfully demodulated or received data frames to a more common multi-UE environment, improving on system efficiency.


Regarding claim 12, Niu does not teach:
identifying, in the block of frames, the second frame that has not been received by the receiver; and updating the bitmap to include a second sequence number of the second frame that has not been received.
However, Chen in a similar endeavor discloses a method for additional data frames that may fail to decode or demodulate successfully:
identifying, in the block of frames, the second frame that has not been received by the receiver; and updating the bitmap to include a second sequence number of the second frame that has not been received. ([0112]:  The first HARQ feedback frame may include a first bitmap indicating one or more MPDUs (i.e. second frame) that were not successfully decoded. It may include a second bitmap indicating one or more codewords (data frames plus parity bits [0110]), or may include both the first bitmap and second bitmap (i.e. one bitmap with updated information).)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Chen into the method of Niu in order to extend the same process for identifying unsuccessfully demodulated or received data frames to a more common multi-UE environment, improving on system efficiency.

Regarding claim 13, Niu teaches:
the bitmap includes a first bitmap to indicate the particular frame (Step 350: eNB 132 sends to UE 110 HARQ feedback message, including a bitmap where bits indicate ACK or NACK for the UL transmission associated with that bit [0034]. In example Fig. 4, the HARQ feedback bitmap indicates, in bit 3 with a NACK “0”, that the eNB failed to demodulate/receive the particular frame 3 of the UL transmission.)
Niu does not teach the second data frame and associated bitmap: 
and a second bitmap to indicate the second frame.
However, Chen teaches:
and a second bitmap to indicate the second frame (Chen [0112]:  The second bitmap indicating which portions of the second data unit (MPDU) were not successfully decoded (or not received at all) may be included in the HARQ feedback message, or included with the first bitmap.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Chen into the method of Niu in order to extend the same process for identifying unsuccessfully demodulated or received data frames to a more common multi-UE environment, improving on system efficiency.


Regarding claim 14, Niu does not teach:
sending the feedback message to the transmitter includes sending the feedback message with another message.
However, Chen teaches:
sending the feedback message to the transmitter includes sending the feedback message with another message. ([0117-0119] Fig. 7B: Step 716 – In the case if the HARQ sequence is not ending, Chen discloses a second HARQ feedback frame indicating (additional) portions of the second data frame that was not successfully decoded. The second HARQ feedback frame equates to another message.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Chen into the method of Niu in order to extend the same process for identifying unsuccessfully demodulated or received data frames to a more common multi-UE environment, improving on system efficiency.


Regarding claim 17, Niu does not teach:
constructing the retransmission wireless data includes inspecting the bitmap to identify a first sequence number associated with a first data frame and a second sequence number associated with a second data frame, wherein the retransmission wireless data includes the first data frame and the second data frame.
However, Chen teaches:
constructing the retransmission wireless data includes inspecting the bitmap to identify a first sequence number associated with a first data frame and a second sequence number associated with a second data frame, wherein the retransmission wireless data includes the first data frame and the second data frame. ([0113]: Chen teaches the indicated portions of both the first and second data units (first and second frame) are aggregated and transmitted to the receiving unit.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Chen into the method of Niu in order to extend the same process for identifying unsuccessfully demodulated or received data frames to a more common multi-UE environment, improving on system efficiency.



Claims 3, 6, 7, 8, 9 and 10 are rejected under 35 U.S.C 103 as being unpatentable over Niu, in view of Chen, in further view of Yu et al. (US 2017/0310601) hereinafter “Yu”. 

Regarding claim 3 and 16, Niu in view of Chen does not teach:
the bitmap has fewer total bits than a total number of frames in a receive window parameter.
However, Yu, in a similar endeavor of disclosing window size to support flow control between two devices, teaches:
the bitmap has fewer total bits than a total number of frames in a receive window parameter. ([0038]: Yu teaches determining a receive window size indicating the amount of data the receiver may be able to buffer (of the receiver) at a given time for the connection, where the size of the buffer corresponds to the number of frames and length of the bitmap.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Yu into the method of Niu in view of Chen in order to clarify the flow control process after frame failure of Niu with selectively updating the feedback message with an adjusted window size flag for improved flow (throughput) control and improved operational efficiency.


Regarding claim 6, Niu in view of Chen does not teach:
adjusting a receive window parameter, wherein the feedback message to the transmitter is generated based on the adjusted receive window parameter.
However, Yu in a similar endeavor for adjusting receive window parameters for a network connection, teaches:
adjusting a receive window parameter, wherein the feedback message to the transmitter is generated based on the adjusted receive window parameter. ([0006]: Yu teaches updating the receive window…and transmitting the TCP ACK message comprising the updated receive window size. See also Fig. 3, step 325 [0068])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Yu into the method of Niu in view of Chen in order to clarify the flow control process after frame failure of Niu with selectively updating the feedback message with an adjusted window size flag for improved flow (throughput) control and improved operational efficiency.

Regarding claim 7, Niu in view of Chen does not teach:
the receive window parameter includes at least one of: a window size, a window start sequence number, or a window end sequence number.
However, Yu in a similar endeavor for adjusting receive window parameters for a network connection, teaches:
the receive window parameter includes at least one of: a window size ([0006]: Yu teaches updating the receive window…and transmitting the TCP ACK message comprising the updated receive window size. See also Fig. 3, step 325 [0068])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Yu into the method of Niu in view of Chen in order to clarify the flow control process after frame failure of Niu with selectively updating the feedback message with an adjusted window size flag for improved flow (throughput) control and improved operational efficiency.

Regarding claim 8, Niu in view of Chen does not teach
the receive window parameter is adjusted to reduce a quantity of data transmitted by the transmitter to the receiver.
However, Yu in a similar endeavor for adjusting receive window parameters for a network connection, teaches:
the receive window parameter is adjusted to reduce a quantity of data transmitted by the transmitter to the receiver ([0062]: Yu teaches that if the TCP proxy (transmitter) determines that the TCP connection or network is congested, then may calculate, update or adjust the current window size …to limit the TCP data rate...)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Yu into the method of Niu in view of Chen in order to clarify the flow control process after frame failure of Niu with selectively updating the feedback message with an adjusted window size flag for improved flow (throughput) control and improved operational efficiency.


Regarding claim 9, Niu in view of Chen does not teach:
the receive window parameter is adjusted based on a constraint of at least one of: the transmitter, a network between the transmitter and the receiver, or the receiver.
However, Yu in a similar endeavor for adjusting receive window parameters for a network connection, teaches:
the receive window parameter is adjusted based on a constraint of at least one of: ([0068]: The updated receive window size may be greater than or less than the current receive window size and may be based on current conditions of the TCP connection.)  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Yu into the method of Niu in view of Chen in order to clarify the flow control process after frame failure of Niu with selectively updating the feedback message with an adjusted window size flag for improved flow (throughput) control and improved operational efficiency.
Examiner’s Note: the above crossed out limitations are optional and are not selected in this office action. The non-selected limitations in the corresponding dependent claims will be moot.)

Regarding claim 10, Niu teaches:
the constraint of the receiver includes an available local memory at the receiver.
(Niu, see comments on claim 9; the recited limitation “receiver” is not selected in the claim, and therefore is moot.)


Claims 18 and 20 are rejected under 35 U.S.C 103 as being unpatentable over Niu, in view of Chen, in view of Yu, and in further view of Jung et al. (US 2018/0337866), hereinafter “Jung”.

Regarding claim 18, Niu in view of Chen does not teach:
the feedback message from the receiver includes data indicative of a receive window size of zero, wherein the transmitter is to wait to send the retransmission wireless data responsive to identifying the receive window size of zero, wherein the transmitter is to resume to send the retransmission wireless data responsive to identifying a subsequent receive window size of that is greater than zero
However, Yu in a similar endeavor discloses adjusting receive window size according to current network conditions, teaches:
the feedback message from the receiver includes data indicative of a receive window size… ([0006]: Yu teaches updating the receive window…and transmitting the TCP ACK message comprising the updated receive window size. See also Fig. 3, step 325 [0068])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Yu into the method of Niu in view of Chen in order to clarify the flow control process after frame failure of Niu with selectively updating the feedback message with an adjusted window size flag for improved flow (throughput) control and improved operational efficiency.

However, Jung, in a similar endeavor, discloses controlling the flow of traffic in a network connection between two devices, teaches:
([0163]: Jung teaches the method where a receive window size (for TCP connection between two devices) is set to “0”, is sent to the server (transmitter device) to stop data transmission), wherein the transmitter is to resume to send the retransmission wireless data responsive to identifying a subsequent receive window size of that is greater than zero ([0163]: Jung teaches releasing (equates to stopping transmission) a TCP connection for high-speed traffic or delay-sensitive traffic when the receive window is set to “0”. Jung implicitly teaches re-establishing the connection when the receive window is set to any other value than “0”.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Jung into the method of Niu in view of Chen and Yu in order to adapt the principles of selectively releasing and re-establishing a network connection experiencing low channel quality (e.g. receive frame failure) in order to improve operational performance and user-experienced quality (Jung [0167]).
 

Regarding claim 20, Niu in view of Chen does not teach:
the feedback message from the receiver includes data indicative of a receive window size of zero.
However, Yu teaches:
the feedback message from the receiver includes data indicative of a receive window size ([0006]: Yu teaches updating the receive window…and transmitting the TCP ACK message comprising the updated receive window size. See also Fig. 3, step 325 [0068])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Yu into the method of Niu in view of Chen in order to 

However, Jung, in a similar endeavor, discloses controlling the flow of traffic in a network connection between two devices, teaches:
([0163]: The receive window size is set to “0” and sent to the server (transmitter device) to stop data transmission.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Jung into the method of Niu in view of Chen and Yu in order to adapt the principles of selectively releasing and re-establishing a network connection experiencing low channel quality (e.g. receive frame failure) in order to improve operational performance and user-experienced quality (Jung [0167]).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT MA whose telephone number is (408)918-7661. The examiner can normally be reached Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.M./Examiner, Art Unit 2461                                                                                                                                                                                                        /HUY D VU/Supervisory Patent Examiner, Art Unit 2461